Citation Nr: 0433670	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  03-15 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for varicose veins, 
left leg, currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a bilateral foot 
disorder to include hallux valgus.  

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for a disorder of the 
jaw, claimed as loss of maxilla mass.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
September 1945, and from July 1947 to June 1948.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal of a June 
2002 rating decision of the VA Regional Office (RO) in 
Cleveland, Ohio.  

The RO denied a claim for an increased rating for varicose 
veins, and service connection for a left knee disorder.  

The RO also found that no new and material evidence had been 
received to reopen a claim of service connection for a 
disorder of the jaw, claimed as loss of maxilla mass.  

The Board notes that in May 2003, the veteran expressed 
timely disagreement with a May 2003 RO rating decision that 
no new and material evidence had been received to reopen a 
claim of service connection for a foot disorder, to include 
hallux valgus.  As no statement of the case (SOC) has been 
issued regarding the claimed foot disorder, the matter is 
addressed in the Remand portion of the Board's instant 
decision.  

In August 2004 the veteran provided sworn testimony before 
the undersigned Veterans Law Judge at a hearing conducted at 
the RO (Travel Board hearing), a transcript of which has been 
associated with the claims file.  

The claims of entitlement to an increased rating for varicose 
veins, service connection for a left knee disorder, and 
whether new and material evidence has been received to reopen 
a claim of service connection for a bilateral foot disorder, 
to include hallux valgus, are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for an 
oral/dental condition, to include loss of gum and jaw 
substance when it issued an unappealed rating decision in 
August 1998.  

2.  The evidence submitted since the August 1998 rating 
decision does not bear directly and substantially upon the 
issue of entitlement to service connection for an oral/dental 
condition, and by itself or in connection with the evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the August 1998 RO rating decision 
wherein the RO denied a claim of entitlement to service 
connection for an oral/dental condition, to include loss of 
gum and jaw substance, claimed as loss of maxilla mass, is 
not new and material, and the veteran's claim for that 
benefit has not been reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.159 (2004), § 20.1103 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000(VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003) are applicable to the 
claim on appeal.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA, and that the Board's 
decision to proceed in adjudicating the petition to reopen a 
claim of service connection for a disorder of the jaw, 
claimed as loss of maxilla mass, does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (withdrawing and replacing Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  The CAVC also cited to 
four requirements under 38 U.S.C.A. § 5103(b), 38 C.F.R. § 
3.159(b) and Quartuccio, supra: (1) notice of the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) notice of the information and evidence that VA 
will seek to provide; (3) notice of the information and 
evidence the claimant is expected to provide; and (4) a 
request to the claimant to provide VA with all relevant 
evidence and argument pertinent to the claim at issue.  Id. 
at 422.  

In this case, the veteran filed her petition to reopen a 
claim of service connection for a jaw disorder on August 6, 
2001.  The RO issued notice to the veteran of VA's duty to 
assist and other VCAA responsibilities in a letter dated in 
August 2001, prior to the adjudication of the claim in June 
2002.  As such, the timing of the notice comports with the 
CAVC's holding in Pelegrini, supra. 

Specifically, the August 2001 letter, along with the March 
2003 statement of the case (SOC) advised the veteran of her 
need to identify or submit new and material evidence that a 
current jaw disorder was incurred in service, with medical 
evidence of any such link to service.  

The RO's VCAA notice and SOC also informed the veteran that 
VA would attempt to obtain any evidence that she identifies.  
The RO requested that she send VA any information she may 
have pertinent to her claim.  The RO also provided the 
veteran with a toll-free telephone number should she require 
additional information or answers to questions relevant to 
her claim.  There is no report of contact to indicate that 
the veteran called with any question regarding this notice.  
Rather, the veteran submitted duplicate evidence previously 
considered by the RO.  

In contrast, and consistent with the duty to assist, VA 
outpatient treatment records were requested and obtained.  

Once all of the above was completed, the RO denied the claim 
in a June 2002 rating decision, notice of which was issued 
that same month.  The decision and notice advised the veteran 
of the evidence considered and the reasons and bases for the 
denial of her petition to reopen a claim.  

A SOC was issued in March 2003.  The SOC the case advised the 
veteran of the regulations governing new and material 
evidence to reopen a claim of service connection for a jaw 
disorder.  The RO's SOC included a recitation of 
38 C.F.R. § 3.159, with reference to the relevant sections of 
the United States Code, as well as specific reference to her 
service medical records, and her long procedural history at 
VA regarding the grant of service connection for VA dental 
treatment for several teeth in an August 1947 RO decision.  

No additional evidence-other than duplicate copies or 
records previously considered or medical evidence not 
pertinent to the appeal-was identified or received, and the 
arguments of the veteran and her representative were received 
at her August 2004 Travel Board  hearing.  As such, VA has 
made every reasonable effort to identify and obtain all 
relevant records in support of the veteran's claim, and no 
further notification or development action is indicated.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
supra.  VCAA requires no additional development, and the 
claim may be decided on the basis of the evidence presently 
of record.  See 38 C.F.R. § 3.159(c)(4)(i).  

In this case, as stated above, the record already contains 
sufficient medical evidence upon which to adjudicate the 
petition to reopen a claim on appeal.  Neither the veteran 
nor her representative have identified additionally available 
medical evidence relevant to the petition which has not 
already been obtained.  

As such, "[T]he record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
she should submit to substantiate her claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether she has been prejudiced 
thereby).  VCAA is met with sole regard to the petition to 
reopen a claim of service connection for a jaw disorder, 
claimed as loss of maxilla mass.  




Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d) 
(2004).  

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104 (2003).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in 
38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  An RO determination as to whether evidence is "new 
and material" for purposes of reopening is subject to de 
novo adjudication by the Board.  Barnett v. Brown, 83 F. 3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F. 3d 1343, 1345-1346 (Fed. Cir. 
2000) (upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the CAVC 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
CAFC decision in Hodge.



The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (38 C.F.R. § 3.156(a)).  This change in the law is 
not applicable in this case because the veteran's claim was 
filed before August 29, 2001, the effective date of the 
amendment; specifically she filed her claim on August 6, 
2001.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  


General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).
The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

It is noted that an August 1947 RO rating decision 
established service connection for VA treatment purposes for 
teeth then identified and numbered as 5, 7, 8, 9, 10 and 31.  
In an April 1950 RO rating decision, the RO revised the above 
decision, granting service connection for VA treatment 
purposes for teeth identified as numbers 4, 5, 7, 8, 9, 10, 
12, 14, 15, 16, 18, 20, 30 and 31.  The matter of service 
connection for dental treatment is not presently at issue.  

By rating action of August 1998, the RO denied service 
connection for an oral/dental condition, to include loss of 
gum and jaw substance.  

The veteran was notified of this decision and of her 
appellate rights in a letter of September 1998.  She did not 
appeal and the decision became final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  That is, no 
reply is on file: By operation of law, the veteran did not 
initiate an appeal and the RO decision became final in 
September 1999.  38 U.S.C.A. § 4005(c) (1999); 38 C.F.R. §§ 
3.104, 19.118, 19.153 (1999); see also 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 
(1999).  

The evidence of record at the time of the August 1998 RO 
rating decision included copies of the veteran's service 
medical records dated from 1942 to 1948, private and VA 
medical treatment records dated from August 1949, lay 
statements of September and October 1982 (BHD and RMH), as 
well as various statements of the veteran in support of her 
original claim, including statements made during an August 
1998 RO personal hearing regarding other claims not presently 
at issue.  

Service medical records show that on examination in October 
1942, taken at entry into the service, the veteran gave a 
history of significant prior facial trauma.  Her Enrollment 
Record of October 1942 indicates that she had, "fractured 
her cheek bones" and sustained a gash on the chin from an 
automobile accident in August 1940.  A dental report of July 
1943 shows several missing teeth.  As noted by the RO in 
August 1998, service medical records show inservice dental 
treatment, including teeth extractions in the summer of 1945.  

The evidence added to the record since the final August 1998 
RO decision includes duplicate copies of her service medical 
records, as well as duplicate copies of the September and 
October 1982 lay statements of BHD and RMH, previously of 
record at the time of the August 1998 RO rating decision.  

The June 2002 RO determination as to whether evidence is 
"new and material" for purposes of reopening is subject to 
de novo adjudication by the Board.  Barnett, supra.  In 
accordance with the RO's decision and for the reasons set 
forth below, the Board finds that new and material evidence 
has not been submitted.  The claim is therefore not reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

The Board finds that the presumably credible evidence, 
Justus, supra, submitted since the August 1998 decision does 
not contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's claimed 
loss of maxilla mass.  Hodge, supra.  Consequently, the 
record does not contain new and material evidence, such that 
the Board cannot reopen the claim.  Manio, supra.

The Board finds that the above duplicate evidence is not new 
and material as the CAVC has long held that duplicate 
evidence never represents new and material evidence as a 
matter of law.  Morton v. Principi, 3 Vet. App. 508 (1992).  

The veteran has also submitted her written statements and 
sworn Travel Board testimony of August 2004 which is 
duplicative of her written statements and oral testimony 
already of record at the time of the August 1998 rating 
decision.  

The Board notes the veteran's frustration and belief that VA 
is not believing her statements in support of her claim, as 
expressed at her Travel Board hearing in August 2004.  
However, the August 1998 RO rating decision acknowledged that 
the service medical records support the veteran's assertion 
that she sustained some additional dental trauma while in the 
service.  Service medical records also show the removal of 
some teeth while in the service prior to her September 1945 
discharge.  At her April 1998 personal shearing, she 
testified that she "cracked [her] tooth" when she was, 
"popped in the mouth by a food tray while in the mess 
line."  She testified that the tooth was extracted, and that 
her second oral/dental surgery was at a VA facility many 
years after her separation from service.  

The veteran presently asserts that she had "dental 
surgeries" in the summer of 1945 while in the service, and 
that she currently suffers from loss of maxilla mass as a 
direct result of the surgeries.  Her August 2004 testimony 
merely duplicates what she previously stated in support of a 
previously denied claim.  Thus this evidence clearly does not 
represent new and material evidence or information.  Morton 
v. Principi, 3 Vet. App. 508 (1992).  The Board emphasizes 
that her dental injury and treatment in service is not at 
issue.  

With no other evidence of record pertinent to the petition, 
no new and material evidence has been submitted to reopen a 
claim of service connection for a disorder of the jaw, 
claimed as loss of maxillar mass. 


ORDER

The veteran, not having submitted new and material evidence 
to reopen the claim of service connection for a disorder of 
the jaw, to include loss of maxilla mass, the appeal is 
denied.  


REMAND

The remaining claims on appeal must be afforded expeditious 
treatment by the Veterans Benefits Administration (VBA) AMC.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The Board initially notes that notice of VCAA was issued to 
the veteran in a letter dated in August 2001 with regard to 
the evaluation of her varicose veins and claim of service 
connection for a left knee disorder.  

In May 2003, the veteran expressed disagreement with the RO's 
denial of her June 2002 petition to reopen a claim of service 
connection for a foot disorder, to include hallux valgus.  
The RO has not yet issued a statement of the case in response 
to the veteran's notice of disagreement.  When there has been 
an initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-410 (1995).  


Additional medical development is also indicated.  The 
veteran asserts that her service-connected varicose veins are 
worse than that contemplated by her current 20 percent 
evaluation.  However, the June 2002 VA examination report 
does not include the sort of clinical information need to 
rate her disability under Diagnostic Code 7121, as well as 
the sort of information needed to assess the severity of 
service-connected symptomatology generally.  

In Littke v. Derwinski, 1 Vet. App. 90 (1990), the CAVC held 
that the VA's duty to assist includes obtaining both adequate 
and contemporaneous VA medical examinations.  See also, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Suttmann v. Brown, 5 Vet. 
App. 127, 138 (1993).  The CAVC has held that a 
contemporaneous VA medical examination must be provided, in 
order to fulfill the duty to assist, especially where the 
veteran claims an increase in service-connected 
symptomatology since the time of the last examination.  See 
Olson v. Principi, 3 Vet. App. 480, 482 (1992).

The veteran also claims entitlement to service connection for 
a left knee disorder, and she has identified treatment for a 
left knee disorder at VA medical facility located in Long 
Beach, California from 1978.  However, VA treatment records 
presently on file are those from the VA's Loma Linda, 
California, facility.  The identified records must be 
requested to comply with VCAA.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).



2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) codified at 38 U.S.C.A. § 5103, and 
any other applicable legal precedent.  

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate her 
claims of service connection for a left 
knee disorder, and entitlement to an 
evaluation in excess of 20 percent for 
service-connected varicose veins-
primarily medical opinions, and inform 
her whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should request and obtain 
copies of all available records from the 
VA medical facility located in Long 
Beach, California, from July 1948 to the 
present, specifically to include records 
from 1978 to the present, as identified 
by the veteran.  The VBA need not contact 
the veteran to do so, or wait for a 
response from the veteran-the VBA AMC 
should obtain all outstanding VA 
treatment reports without delay.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).  

5.  The VBA AMC should arrange for a VA 
venous examination of the veteran by an 
appropriate medical specialist, to 
include on a fee basis if necessary for 
the purpose of ascertaining the current 
nature and extent of severity of her left 
leg varicose veins.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the appropriate VA 
examiner address the following medical 
issues:  

Does the veteran's varicose veins include 
objective evidence of persistent edema 
and stasis pigmentation or eczema, 
intermittent ulceration, persistent 
ulceration, subcutaneous induration, or 
constant pain at rest?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical nexus opinion 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an evaluation in excess of 20 percent for 
varicose veins, entitlement to service 
connection for a left knee disorder on a 
de novo basis.  

The VBA AMC should also issue a statement 
of the case addressing the denial of 
whether new and material evidence has 
been submitted to reopen a claim of 
service connection for a bilateral foot 
disorder, to include hallux valgus.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

No action is required of the veteran until she is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of her 
claims, and may result in their denial.  38 C.F.R. § 3.655 
(2004).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal shearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



